                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL JANESKI,                           :
    Petitioner                             :
                                           :       No. 1:17-cr-00016
     v.                                    :
                                           :       (Judge Kane)
UNITED STATES OF AMERICA,                  :
     Respondent                            :
                                           :

                                       ORDER

     AND NOW, on this 12th day of May 2021, in accordance with the accompanying

Memorandum, IT IS ORDERED THAT:

     1.    Petitioner Michael Janeski=s Motion to Vacate, Set Aside, or Correct Sentence
           Pursuant to 28 U.S.C. ' 2255 (Doc. No. 43), as supplemented by his Amended
           Motion to Vacate Sentence Pursuant to 28 U.S.C. § 2255 (Doc. No. 69), is
           DENIED;

     2.    A certificate of appealability SHALL NOT ISSUE; and

     3.    The Clerk of Court is directed to CLOSE civil case number 1:18-cv-1594.



                                                s/ Yvette Kane
                                               Yvette Kane, District Judge
                                               United States District Court
                                               Middle District of Pennsylvania
